Order, entered September 8, 1966, confirming the report of the Referee herein and directing defendant to pay plaintiff’s attorneys a counsel fee in the sum of $3,500, unanimously modified on the law, on the facts and in the exercise of discretion, to the extent of reducing the counsel fee awarded to $2,000, and otherwise affirmed, without costs or disbursements to either party. The counsel fee awarded by the court below is excessive and not warranted by the record. Concur—Stevens, J. P., Capozzoli, Tilzer, Rabin and McG-ivern, JJ.